DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Sarir et al. do not teach using parameters and data of the deep link to configure the elements of the program function of a second application; parameters and data to configure elements of the program function of a second application to maintain a consistent user experience on a single device (Amendment, pages 6 – 8).

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2 4 – 19, 21- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula et al. (US PAP 2019/0108542) in view of Jones-McFadden et al. (US PAP 2017/0126509).

generating a deep link with parameters and data to configure elements of a program function of a second application and embedding the deep link within the first application to direct the processor of the electronic device to the program function of the second application, the program function not provided by the first application (“A deep link allows a first application running on a computing device to launch a second application installed on the computing device and/or pass data from the first application to the second application. "; paragraph 39);
upon activation of the deep link by the electronic device, directing an interface of the first application to the program function of the second application and updating the interface of the first application to implement the program function of the second application at the electronic device (“the deep link triggered by selecting points as a payment method may launch loyalty wallet 105 and send as parameters the merchant blockchain account (e.g., the merchant's public key) and the amount of purchase. paragraph 39); and 
using the parameters and data of the deep link to configure the elements of the program function of the second application (“The deep link triggered by requesting a currency exchange from points to fiat currency may launch loyalty wallet 105 and send as parameters the requested fiat currency type, the requested fiat currency amount, the 
amount of loyalty points to exchange, and/or the account of the currency exchange (e.g., the exchange's public key, UUID)"; paragraphs 39, 52). 

Jones-McFadden et al. disclose using the aggregated data to improve the user's experience when utilizing various applications to reach the target.  The aggregated data and the targets selected by the user may be pushed to other systems or applications to act a filters to improve the output of the systems or applications (paragraph 131).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to maintain a consistent user experience at the interface as taught by Jones-McFadden et al. in Durvasula et al., because that improve the output of the systems (paragraph 131).

As per claims 2, 22, Durvasula et al. in view of Jones-McFadden et al. further disclose the consistent user experience is a consistent visual appearance at the interface (“the system may display representative audio/visual features associated with the devices and applications like icons, logos and other elements to enable the user to recognize the application/device.”; Jones-McFadden et al. paragraph 139).

As per claim 4, 23, Durvasula et al. in view of Jones-McFadden et al. further disclose maintaining the consistent visual appearance at the interface involves displaying, within the interface, additional visual elements for the second application, the additional visual elements configured to have a similar visual appearance to visual elements for the first application based on parameters or data of the deep link (“the 

As per claim 5, Durvasula et al. in view of Jones-McFadden et al. further disclose the deep link creates an extension of the first application that would otherwise not be extensible due to the lack of an appropriate extension point (“A deep link allows a first application running on a computing device to launch a second application installed on the computing device and/or pass data from the first application to the second application”; Durvasula et al. paragraphs 39, 52)

As per claim 6, Durvasula et al. in view of Jones-McFadden et al. further disclose the deep link creates an extension in the form of a model dialog or updates the interface to resemble a model dialog (“The deep link triggered by requesting a currency exchange from points to fiat currency may launch loyalty wallet 105 and send as parameters the requested fiat currency type,”; Durvasula et al. paragraphs 39, 52).

As per claim 7, Durvasula et al. in view of Jones-McFadden et al. further disclose the deep link directs the interface to a user interface of an application of the second application, the application providing the program function (“The deep link triggered by requesting a currency exchange from points to fiat currency may launch loyalty wallet 

As per claim 8, Durvasula et al. in view of Jones-McFadden et al. further disclose the first application is a voice assistant application (Durvasula et al. paragraph 84). 

As per claim 9, Durvasula et al. in view of Jones-McFadden et al. further disclose the second application is a mobile banking application (Durvasula et al. paragraph 19).

As per claim 10, Durvasula et al. in view of Jones-McFadden et al. further disclose the program function is biometric authentication (Durvasula et al. paragraph 40). 

As per claim 11, Durvasula et al. in view of Jones-McFadden et al. further disclose the program function is fingerprint authentication (Jones-McFadden et al. paragraph 108). 

As per claim 12, Durvasula et al. in view of Jones-McFadden et al. further disclose the program function is a bill payment or money transfer function (Jones-McFadden et al. paragraph 63).



As per claim 14, Durvasula et al. in view of Jones-McFadden et al. further disclose the first application is an email application for money transfer (“electronic funds transfer (EFT) systems.”; Durvasula et al. paragraphs 20, 55).

	As per claim 15, Durvasula et al. in view of Jones-McFadden et al. further disclose the processor can update the interface to with a model dialog to implement the program function (“The deep link triggered by requesting a currency exchange from points to fiat currency may launch loyalty wallet 105 and send as parameters the requested fiat currency type,”; Durvasula et al. paragraphs 39, 52).

	As per claim 16, Durvasula et al. in view of Jones-McFadden et al. further disclose the processor can transmit requests for parameters for the program function, receive input data for variables for the parameters, store the variables for the parameter, and encodes the variables in the deep link (Durvasula et al. paragraphs 39, 52). 

	As per claim 17, Durvasula et al. in view of Jones-McFadden et al. further disclose the second application can parse the deep link to extract the encoded variables for the program function (Durvasula et al. paragraphs 39, 52).

	As per claim 18, Durvasula et al. in view of Jones-McFadden et al. further disclose the deep link indicates a feature or point in the second application to access (“A deep link allows a first application running on a computing device to launch a second application installed on the computing device and/or pass data from the first application to the second application.” Durvasula et al. paragraphs 39, 52).

	As per claim 19, Durvasula et al. in view of Jones-McFadden et al. further disclose the deep link can enable the second application to identify that the source of the deep link is the first application (“A deep link allows a first application running on a 
computing device to launch a second application installed on the computing 
device and/or pass data from the first application to the second application.” Durvasula et al. paragraphs 39, 52).

Allowable Subject Matter
5.	Claims 3, 20, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
As per claims 3, Durvasula et al. in view of Jones-McFadden et al. do not specifically teach maintaining the consistent visual appearance at the interface involves configuring visual elements for the first application and visual elements for the second application to display at the interface with a similar visual appearance and displaying the 

As per claims 20, 24, Durvasula et al. in view of Jones-McFadden et al. do not specifically teach the first application is a voice assistant application, wherein the second application is a mobile banking application, wherein the program function is a bill payment function and a biometric authentication function, wherein the executable instructions cause the one or more processors to extend the first application by: receiving a voice command to activate the mobile banking application; generating a voice response to request the payee and amount using natural language processing; receiving utterances to generate entity.payee and entity.amount variables; storing the entity.payee and entity.amount variables; generating the deep link embedding the entity.payee and entity.amount variables; activating the deep link to present a model dialog to enable the bill payment function and the biometric authentication function.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658